HUNSTEIN, Justice,
concurring in part and dissenting in part.
I agree that the evidence is sufficient to sustain the convictions here, and I fully concur with Divisions 1 and 2 (a); however, I disagree that the admission of the Facebook evidence was harmless, and, thus, I dissent as to Division 2 (b).
There is no doubt that “[t]he [Facebook] evidence is classic evidence of bad character, which was offered by the [State] to prove only ‘action in conformity therewith.’ ” (Citation omitted.) United States v. Phaknikone, 605 F3d 1099, 1109 (11th Cir. 2010). The question then becomes whether such error is harmless. The majority concludes, after ostensibly “weighing] the evidence as [they] would expect reasonable jurors to have done so,” Smith v. State, 299 Ga. 424, 432 (788 SE2d 433) (2016), that “the erroneous admission of the Facebook evidence did not contribute to the jury’s verdicts.” I disagree with this harmless-error analysis.
The review of the facts included in Division 2 is seemingly nothing more than a second sufficiency analysis wherein the majority merely reiterates the facts and again draws all reasonable inferences in favor of the verdict. This, however, is not the standard. See, e.g., Boothe v. State, 293 Ga. 285, 289 (745 SE2d 594) (2013) (“In doing so, *472we weigh the evidence as we would expect reasonable jurors to have done so, as opposed to assuming that they took the most pro-guilt possible view of every bit of evidence in the case.” (Emphasis supplied.)). This is especially troubling because the evidence underlying Timmons’ guilt is not particularly overwhelming and because Tim-mons was acquitted of malice murder. Though there is no dispute that Timmons and Spears had previous altercations and that Timmons eventually shot Spears, there is conflicting evidence concerning the underlying altercation on the night of the murder. Indeed, the jury was required to glean from the trial testimony whether Timmons was actually seeking out Spears on the night in question, whether Tim-mons was, in fact, armed, and whether Timmons was the aggressor or acted out of fear for his life; notably, Timmons was discovered to have a cut on his lip following the altercation, and he immediately asked nearby neighbors to report the shooting to 911. The evidence requires factfinders to draw numerous inferences from the evidence, and the error here is harmless only if all reasonable inferences are drawn in favor of the verdicts, which this Court simply must not do. Boothe, supra.
Decided October 30, 2017.
David L. Lumpkin, for appellant.
Leigh E. Patterson, District Attorney, Natalee L. Staats, Assistant District Attorney; Christopher M. Carr, Attorney General, Patricia B. Attaway Burton, Deputy Attorney General, Paula K. Smith, Senior Assistant Attorney General, Aimee F. Sobhani, Assistant Attorney General, for appellee.
The State must have known that this case would come down to inferences and credibility, and the Facebook evidence — which the State suggested below portrayed Timmons as a “gangster” — indeed pushes the jury to conclude that Timmons had a propensity for violence and was willing to go to prison (or die) for shooting his foes. In light of the nature of the evidence presented below and the potent content of the Facebook evidence, I cannot agree that it is “highly probable” that the erroneous admission of the Facebook evidence did not contribute to the verdict.
I am authorized to state that Justice Nahmias joins in this partial concurrence and partial dissent.